Citation Nr: 1403094	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-13 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right hip. 

2.  Entitlement to service connection for degenerative joint disease of the left hip. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The Appellant is a veteran who served on active duty from August 1966 to April 1969 and from March 1970 to March 1978.  His service awards include the Bronze Star with "V" device, Purple Heart Medal, and the Combat Action Ribbon. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO denied, in part, the Veteran's claims for service connection for degenerative joint disease of the right and left hips.  This case has since been transferred to the Louisville, Kentucky VARO.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of that hearing has been associated with the claims file.  

In November 2011, the Board remanded the Veteran's claims for additional development.  

Because all of the development directed by the prior remand has not been completed, the Board in turn is remanding these claims to the RO via the AMC in Washington, DC.  See Stegall v. West, 11 Vet. App. 268 (1998).  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  In this regard, VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

The Veteran contends that service connection is warranted for bilateral hip degenerative joint disease (DJD) to include as secondary to his service-connected disabilities of the lower extremities, (DJD of the right knee, right ankle, left ankle, and/or residuals of arthrotomy of the left knee).  In March 2010, a VA examiner opined that it was less likely than not that the Veteran's degenerative joint disease of the right hip and left hip were caused by or a result of activities of military service, including land mine trauma.  He explained in his rationale that there was no reference to hip pain noted upon review of the military medical record, that the Veteran was 65 years old, approaching 300 pounds and was noted to have only mild hip degenerative joint disease, and that it was the impression of the radiologist that the noted mild degenerative changes were age and weight appropriate and did not likely reflect any effects of additional trauma. 

In November 2011, the case was remanded for additional VA medical commentary, specifically to determine whether it is at least as likely as not (50 percent or greater probability) that the DJD of the right hip and left hip are related to or were otherwise aggravated by the Veteran's service-connected disabilities of the lower extremities.

After reviewing the medical records a VA physician in November 2011 also found it was less likely than not that his DJD of the hips is related to his military service to include his service-connected disabilities of the lower extremities.  In providing the rationale, it was noted that there was no reference to hip joint pain noted on review of the service treatment records.  The Veteran is 62 years old, over 300 pounds and only has mild bilateral hip DJD.  The physician pointed out that two radiologists agreed that the mild degenerative changes were age and weight appropriate.  He added that "there was no need to invoke the [e]ffects of additional trauma to explain the mild changes noted."  He also pointed out that there was moderate evidence in the medical literature that supports the conclusion of a positive influence of obesity on the development of hip osteoarthritis.  

However it is not clear from this opinion as to whether the service-connected disabilities of the lower extremities aggravated (meaning chronically worsened) the bilateral hip disability, which, is an alternative basis for granting secondary service connection.  38 C.F.R. § 3.310(a) and (b).  Additional opinion must be obtained before deciding these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims files to the VA compensation examiners that provided the November 2011 opinion (or a suitable substitute if this individual is unavailable) for supplemental comments (addenda) concerning the nature and etiology of the bilateral hip disability.  The examiner should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or better) that the bilateral hip disability is aggravated (chronically worsened) by the Veteran's service-connected disabilities of the lower extremities.  See Allen v. Brown, 7 Vet. App. 430 (1995). 

It may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this remaining determination.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  To facilitate providing this additional comment, it is imperative that the designated examiner review the claims file for relevant medical and other history.  

If reexamination is necessary, the Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

2.  Thereafter, readjudicate the Veteran's claims.  If any benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


